         Case 1:17-cv-07378-PKC Document 346 Filed 11/12/19 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VALASSIS COMMUNICATIONS, INC.,

                                                          Case No. 1:17-cv-07378-PKC
                       Plaintiff,

                         v.
NEWS CORPORATION; NEWS AMERICA
MARKETING, a/k/a NEWS AMERICA
INCORPORATED, a/k/a NEWS AMERICA
MARKETING GROUP, a/k/a NEWS AMERICA
MARKETING FSI L.L.C., a/k/a NEWS
AMERICA MARKETING FSI, INC.; and NEWS
AMERICA MARKETING IN-STORE
SERVICES L.L.C., a/k/a NEWS AMERICA
MARKETING IN-STORE SERVICES, INC.,

                       Defendants.

               MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS’
               OMNIBUS MOTION TO FILE DOCUMENTS UNDER SEAL

       Pursuant to the Court’s September 27, 2019 Order (Dkt. 298), Defendants respectfully

request that the Court enter an order granting leave to file under seal (i) certain portions of

Exhibits 1–96 (the “Proposed Redacted Materials”) to the Declaration of Brette Tannenbaum in

Support of Defendants’ Omnibus Motion to File Documents Under Seal (“Tannenbaum

Declaration”); and (ii) any portions of the Proposed Redacted Materials quoted or expressly

referred to in the parties’ briefing supporting or opposing Plaintiff’s Omnibus Motion In Limine

(Dkts. 301, 322, 327), Plaintiff’s Motion to Exclude in Part the Expert Testimony of Dennis W.

Carlton (Dkts. 304, 324, 329), Defendants’ First Through Eighth Motions In Limine (Dkt. 307,

317, 334), Defendants’ Motion In Limine to Exclude the Testimony of James Levinsohn (Dkt.

310, 318, 330), and Defendants’ Renewed Motion for Sanctions Pursuant to Fed. R. Civ. P. 37(e)

(Dkts. 313, 319, 332) (together, the “Pre-Trial Briefing”). Defendants also respectfully request
         Case 1:17-cv-07378-PKC Document 346 Filed 11/12/19 Page 2 of 6



permission to file under seal certain of the Proposed Redacted Materials that were produced by

third parties, or which reflect testimony given in Dial Corp. v. News Corp., et al., 13-cv-6802

(S.D.N.Y.), by witnesses who are not parties to this matter (the “Third Party Documents”) in

order to allow these third parties to move or otherwise notify the Court regarding their position

as to whether any additional portions of such materials may merit sealed treatment. The Third

Party Documents are attached as Exhibits 12, 44, 88, 89, 91, and 94 to the Tannenbaum

Declaration.

                                        BACKGROUND

       On September 27, 2019, the Court entered an Order permitting the parties to file their

Pre-Trial Briefing and accompanying exhibits temporarily under seal, and directed each party to

“file an omnibus sealing motion addressing all documents, testimony, or portions of briefing

submitted in connection with” the Pre-Trial Briefing that “the party seeks to seal.” (Dkt. 298 at

1.) Pursuant to that Order, Defendants seek permission to seal targeted excerpts of the Proposed

Redacted Materials, and leave to file under seal the Third Party Documents.

       The Proposed Redacted Materials contain, summarize, or cite highly confidential,

competitively sensitive, and/or personal information, including: (i) financial terms, exclusivity

provisions, and/or the number of in-store promotions (“ISP”) placements permitted at particular

retailers included in contracts between NAM and retailers; (ii) negotiations between NAM and

retailers regarding such contracts; (iii) financial terms, including pricing and volume provisions,

in contracts between NAM and CPGs; (iv) financial data reflecting NAM’s projected and/or

actual placements of ISP and free-standing inserts (“FSI”) (a product not at issue in this case),

costs, pricing, profit margins, and/or revenue; and (v) personal information, such as the contact

information of individual deponents and cell phone numbers of individuals referenced in



                                                 2
         Case 1:17-cv-07378-PKC Document 346 Filed 11/12/19 Page 3 of 6



documents. All of these materials were designated “Attorneys’ Eyes Only” under the parties’

Stipulated Protective Order (Dkt. 63-1).

       The Third Party Documents consist of material produced by third parties, excerpts from

an expert report produced in Dial Corp. v. News Corp., et al., 13-cv-6082 (S.D.N.Y.), and

deposition testimony given in Dial by witnesses who are not parties to this case.

       Defendants seek permission to redact only (i) the portions of the Proposed Redacted

Materials that reflect the aforementioned categories of information, as indicated by highlighting,

and (ii) any portions of the Pre-Trial Briefing that quote or directly refer to such information. As

set forth in the accompanying Declaration of Louis F. Manzo, dated November 12, 2019

(“Manzo Declaration”), News America Marketing FSI L.L.C and News America Marketing In-

Store Services L.L.C. (collectively, “NAM”) take care to keep this information confidential, and

the disclosure of this information would result in significant injury to NAM. As to the Third

Party Documents, Defendants will promptly advise the relevant third parties that the Third Party

Documents have been submitted as exhibits to the Pre-Trial Briefing, and request leave to file

these documents temporarily under seal to preserve the interests of the third parties.

                                           ARGUMENT

       While a presumption of public access applies to judicial documents, i.e., documents

relevant to the performance of the judicial function and useful in the judicial process, courts must

balance against the weight of that presumption any countervailing factors, such as “the privacy

interests of those resisting disclosure”—including “the degree to which the subject matter is

traditionally considered private rather than public”—and the “nature and degree of injury”

resulting from disclosure. See Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 120 (2d Cir.

2006); United States v. Amodeo (“Amodeo II”), 71 F.3d 1044, 1050–51 (2d Cir. 1995). In doing



                                                 3
         Case 1:17-cv-07378-PKC Document 346 Filed 11/12/19 Page 4 of 6



so, the Court may specifically consider whether a party’s interest in protecting its confidential

business information outweighs the presumption of public access. See Standard Inv. Chartered,

Inc. v. Fin. Indus. Reg. Auth., 347 F. App’x 615, 616 (2d Cir. Sept. 3, 2009).

       Non-public financial information that would provide an advantage to commercial

competitors is just the sort of information that warrants protection from disclosure. See Amodeo

II, 71 F.3d at 1051 (“Commercial competitors seeking an advantage over rivals need not be

indulged in the name of monitoring the courts.”); Playtex Prods., LLC v. Munchkin, Inc., No. 14-

cv-1308, 2016 WL 1276450, at *11 (S.D.N.Y. Mar. 29, 2016) (permitting redactions of sales and

revenues figures, disclosure of which would cause competitive harm); Avocent Redmond Corp.

v. Raritan Ams., Inc., No. 10-cv-6100, 2012 WL 3114855, at *16 (S.D.N.Y. July 31, 2012)

(permitting sealing of documents containing confidential business information such as market

forecasts, sales, and profit margins); GoSmile, Inc. v. Dr. Jonathan Levine (“GoSmile I”), 769 F.

Supp. 2d 630, 650 (S.D.N.Y. 2011) (Castel, J.) (permitting sealing of documents concerning

costs and budgeting).

       Here, NAM has narrowly tailored its proposed redactions to protect only its significant

interest in maintaining the confidentiality of competitively- or personally-sensitive information,

and no less restrictive alternative is available to prevent the injury that would result from

disclosure of these limited categories of information. See Avocent, 2012 WL 3114855, at *15–

16 (finding that the “limited quantity of confidential information” to be sealed in a “civil dispute

between two competitors that involves proprietary information” “does not go to the heart of the

judicial process”). NAM has a significant interest in maintaining the confidentiality of highly

sensitive and non-public information regarding its contracts and business strategies that

outweighs any presumption of access in this case. Exhibits 1–96 contain competitively sensitive



                                                  4
         Case 1:17-cv-07378-PKC Document 346 Filed 11/12/19 Page 5 of 6



information about NAM’s negotiations, prices, costs, contract terms, and other business

strategies that, if disclosed, would grant NAM’s competitors unfair competitive advantage, harm

NAM’s relationships with its customers and business partners, and harm NAM’s ability to

negotiate effectively for current and future business. See Manzo Decl. ¶¶ 4–9, 12–13. The

limited financial and other sensitive business information that NAM seeks to redact here is

precisely the sort of information that this Court, and others, has held is appropriate to maintain

under seal. See Avocent, 2012 WL 3114855, at *16; GoSmile I, 769 F. Supp. 2d at 650; see also

Playtex Products, 2016 WL 1276450, at *11 (permitting redaction of business information that

would give competitors specific insight into party’s business strategies) (citing Encyclopedia

Brown Prods., Ltd. v. Home Box Office, Inc., 26 F. Supp. 2d 606, 614 (S.D.N.Y. 1998)); Grand

River Enters. Six Nations, Ltd. v. King, No. 02-cv-5068, 2009 WL 222160, at *3 (S.D.N.Y. Jan.

30, 2009) (permitting sealing of data that could be used to understand a party’s current business

strategies, strengths, and weaknesses). As a result, even if the Court finds that the Exhibits are

judicial documents, the presumption of public access to the proposed redacted portions of those

Exhibits is outweighed by the competing consideration of NAM’s interest in protecting its

competitive sensitive business information. See Lugosch, 435 F.3d at 119–20; Standard Inv.

Chartered, 347 F. App’x at 616. The Court previously ordered that the parties may redact

competitively sensitive information, including profit margins, costs, revenues, prices, number of

placements, and contract terms, from filings, including expert materials included in the Proposed

Redacted Materials. (Dkt. 267 at 2–3.)

       Finally, personal contact information, like the home addresses of deponents and cell

phone numbers, also may be redacted because individuals have a strong privacy interest in their

non-disclosure—particularly where, as here, such personal contact information is irrelevant to



                                                 5
         Case 1:17-cv-07378-PKC Document 346 Filed 11/12/19 Page 6 of 6



the case and the matters in dispute. See, e.g., Cohen v. Gerson Lehrman Grp., Inc., No. 09-cv-

4352, 2011 WL 4336679, at *2 (S.D.N.Y. Sept. 15, 2011) (Castel, J.). The Court previously

ordered that the parties may redact personal cell phone numbers from future filings without

further leave of Court. (Dkt. 135 at 2.)

                                           CONCLUSION

       For the foregoing reasons, NAM respectfully requests that the Court (i) permit redaction

of the Proposed Redacted Materials, as highlighted in Exhibits 1–96 to the Tannenbaum

Declaration, and any portions of the Pre-Trial Briefing that quote or expressly refer to the

Proposed Redacted Materials; and (ii) permit Defendants to temporarily file under seal the Third

Party Documents in order to allow relevant third parties an opportunity to move or otherwise

notify the Court regarding their position as to whether the Third Party Documents merit any

additional redactions or sealing.




Dated: November 12, 2019                      PAUL, WEISS, RIFKIND, WHARTON &
                                              GARRISON LLP

                                              By: /s/ Kenneth A. Gallo
                                              Kenneth A. Gallo (kgallo@paulweiss.com)
                                              Jane B. O’Brien (jobrien@paulweiss.com)
                                              2001 K Street, NW
                                              Washington, D.C. 20006-1047
                                              (202) 223-7300

                                              William B. Michael (wmichael@paulweiss.com)
                                              1285 Avenue of the Americas
                                              New York, NY 10019-6064
                                              (212) 373-3000




                                                 6
